Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed July 8, 2021 is acknowledged.  Claims 1, 10, and 19 are amended.  Claims 1-20 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s amendment the examiner modifies the grounds of rejection with respect to claims 1-9, and maintains the grounds of rejection with respect to claims 10-20 set forth in the office action filed April 8, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-8 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Roberts et al., US 5673481 (Roberts).
Regarding claim 1, Roberts discloses an aeration apparatus (abstract, figs. 1-5) comprising:
At least one aerator (REF 110);
A frame (REF 102, 106, 108) fluidly connected to the at least one aerator (figs. 1-2), in which the frame is positioned at a vertical position above the at least one aerator (figs. 1-2); and
An aeration source fluidly connected to the frame (see “AIR”, fig. 1), wherein the aeration source is configured to deliver air to the at least one aerator via the frame (fig. 1).
Regarding claim 2, Roberts discloses an apparatus further comprising at least one aeration chamber (see “treatment systems”, “contact clarifiers”, abstract), wherein the at least one aerator is positioned in the at least one aeration chamber (figs. 1-2).
Regarding claim 4, Roberts discloses an apparatus further comprising a releasable connection (see “the connecting tubes 106 may be part of a tee connection of can be threaded”, C3/L67-C4/L3) provided between a portion of the frame and the at least one aerator, wherein the releasable connection is configured to permit removal of a portion of the frame (from REF 106 and below) to which the at least one aerator is connected from a remaining portion of the frame.
Regarding claim 5, Roberts discloses an apparatus further comprising at least one weighed anchor (REF 109, fig. 1) connected to the at least one aerator.
Regarding claim 6, Roberts discloses an apparatus wherein the at least one aerator comprises at least one aperture (REF 111, fig. 1) defined therein.
Regarding claim 7, Roberts discloses an aeration apparatus where it is inherent that such apparatus comprises a pressurized air tank fluidly connected to the frame in order to properly supply pressurized air along the header system and aerator array found in figures 1-2.
Regarding claim 8, Roberts discloses an apparatus further comprising a flexible line (REF109) provided between the at least one aerator (REF 110) and a portion of the frame (REF 108), where it is implicit that the tubing corresponding to REF 109 is flexible to at least some degree.
Claim(s) 10-15 and 18 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Dimitriou et al., US 2007/0138070 (Dimitriou, of record).
Regarding claim 10, Dimitriou discloses an aeration apparatus (abstract, figs. 3-4) comprising:
A front wall, a rear wall, a first side wall, a second side wall, and a bottom wall (see ‘housing’ provided in figs. 3-4) defining an inner cavity (REF 6);
At least two baffles (REF 30, 31) positioned within the inner cavity to define at least three aeration chambers (REF 6, 34, 35) within the inner cavity, wherein a first baffle (REF 30) extends from the bottom wall to a position below an upper surface of the aeration chamber, and a second baffle (REF 31) extends from the upper surface of the aeration chamber to a position above the bottom wall (fig. 3); and
At least one aerator (REF 7) positioned within each aeration chamber and connected to a frame (i.e. air manifold, REF 8, 9) via a flexible line (downtube connecting air manifold to REF 7) provided between the at least one aerator and a portion of the frame, where it is implicit that the downtubing connecting the air manifold to REF 7 is flexible to at least some degree.
Regarding claim 11, Dimitriou discloses an apparatus further comprising at least five baffles spaced apart from one another in the chamber (REF 4, 30, 31, 44, 45, figs. 3-4).
Regarding claim 12, Dimitriou discloses an apparatus wherein the baffles are positioned at alternating heights within the aeration apparatus (fig. 3).
Regarding claim 13, Dimitriou discloses an apparatus wherein the baffles extend across an entire width of the aeration apparatus (fig. 4).
Regarding claim 14, Dimitriou discloses an apparatus wherein the distance between a first and second baffle (REF 30, 31) is shorter than a distance between one of said first and second baffles and a third baffle (REF 44, 45) positioned in the apparatus.
Regarding claim 15, Dimitriou discloses an apparatus further comprising an inlet port (REF 2) defined in the front wall, wherein the second baffle (REF 31) is positioned proximate the inlet port.
Regarding claim 18, Dimitriou discloses an apparatus further comprising an aeration source fluidly connected to the aerators to supply a pressurized fluid to the aeration chambers (REF 9, fig. 4, ¶ 0012).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Takabatake et al., US 2010/0213124 (Takabatake, of record).
Regarding claim 3, Roberts is silent with respect to an apparatus having shut-off valves, said valves configured for an ‘on’ position and an ‘off’ position.  However, Takabatake discloses an aeration apparatus (abstract, fig. 1) comprising at least one aerator (REF 4), an aeration fluid source (REF 7), and a shut-off valve (REF 8, fig. 1) configured to open or close a fluidic line within said aeration apparatus (¶ 0060).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Roberts to include a shut-off valve as described in Takabatake in order to provide means for controlling aeration during times of use as well as repair.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Kato et al., US 4810377 (Kato, of record).
Regarding claim 9, Roberts does not explicitly disclose a U-hook connection as recited.  However, Kato discloses a support frame used in an aeration device (abstract, fig. 1) comprising lifting hooks in an inverted U-shape on a frame member (REF 32, fig. 4).
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the apparatus of Roberts to include the U-shape connection as .
Claim 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimitriou.
Regarding claim 16, while Dimitriou is silent with respect to the baffles being removable, Dimitriou suggests that the baffle panels can be added to existing systems (¶ 0044), and that the number of baffles in the system is selected based on the design needs of the system (¶ 0014).
At the time of invention it would have been obvious to one having ordinary skill in the art to provide removable baffles for the purposes of selecting a number and type of baffles within an existing system since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04, Section V, Part C).
Regarding claim 17, while Dimitriou is silent with respect to the portability of the aeration apparatus, it would have been obvious to one having ordinary skill in the art to make said system portable since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art (MPEP 2144.04, Section V, Part A).
Regarding claim 19, Dimitriou discloses a method of aerating wastewater comprising:
Installing an aeration apparatus (as recited above) within a wastewater (figs. 3-4);
Directing wastewater into the aeration tank (via REF 2, figs. 3-4, ¶ 0012);
Directing wastewater into a first aeration chamber (REF 33) defined in the aeration apparatus and aerating the wastewater in the first aeration chamber (via REF 7);
Directing the wastewater into a second aeration chamber (REF 34) and aerating the wastewater in the second aeration chamber (via REF 7); and 
Directing the wastewater out of the aeration apparatus (via REF 41).
Dimitriou does not explicitly disclose removing the frame and at least one aerator from the aeration apparatus, and removing the aeration apparatus from the wastewater source.  However, a person having ordinary skill in the art would have expected that removing the aerators and frame from the tank during a maintenance operation would facilitate repair or replacement of worn or malfunctioning parts.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the frame and aerators removable, and to remove them during a maintenance operation, in order to achieve the predictable result of facilitating repair or replacement of worn or malfunctioning parts (MPEP 2144.04, Section V, Part C).
Regarding claim 20, Dimitriou discloses a method further comprising providing a baffle arrangement (REF 4, 30, 31) between the first and second aeration chambers and directing wastewater through the baffle arrangement to move the wastewater from the first aeration chamber to the second aeration chamber (figs. 3-4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Applicant's arguments with respect to claims 10-20 have been fully considered but they are not persuasive.
Applicant argues that the frame and “rigid piping” of Dimitriou does not allow movement of the air diffusers during use.  However, the examiner interprets applicant’s language drawn to flexibility as a term of degree, where some flexibility would anticipate such limitation.  In this case, Dimitriou discloses long piping terminating proximate to the bottom of each aeration chamber.  This length of pipe is inherently flexible in that the material is flexible along its length to a degree provided sufficient force without destroying the utility of said pipe.  Material flex is an inherent quality of all materials and without more structural limitations drawn to a “flexible line”, the examiner considers Dimitriou to disclose this feature.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779